Citation Nr: 0209386	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-23 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to additional compensation benefits on behalf of 
dependents.  

(The issues of entitlement to increased ratings for a 
duodenal ulcer and inactive pulmonary sarcoidosis will be the 
subjects of a later decision.)



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to additional 
compensation benefits on behalf of dependents, and from an 
October 1995 rating decision which denied entitlement to 
increased ratings for a duodenal ulcer and inactive pulmonary 
sarcoidosis.  

In September 2001, the Board remanded this case to the RO for 
additional action.  Although this development was attempted, 
further action is required as to the issues of entitlement to 
increased ratings for a duodenal ulcer and inactive pulmonary 
sarcoidosis.  Therefore, the Board is not at this time 
considering those issues.  Rather, the Board is undertaking 
additional development on those issues pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing 
entitlement to increased ratings for a duodenal ulcer and 
inactive pulmonary sarcoidosis.


FINDINGS OF FACT

1.  Effective since August 1978, the combined disability for 
the veteran's service-connected disabilities has been 20 
percent.

2.  The veteran served three periods of incarceration for 
felonies: from August 1979 to July 1981; from June 1985 to 
August 1986; and from November 1987 to September 1991.  

3.  Neither the claim nor the appeal for entitlement to an 
apportionment of the veteran's compensation benefits to his 
dependents during periods of the veteran's incarceration was 
initiated by the veteran's former spouse as the custodian of 
his children or any other person as the custodian of his 
children.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to receive additional 
compensation benefits for his dependents during his periods 
of incarceration.  38 U.S.C.A. §§ 1115, 1135.  

2.  The current appellant, the veteran, is not a proper 
claimant for an apportionment to his dependents of his VA 
compensation benefits during his periods of incarceration.  
38 U.S.C.A. §§ 7104, 7108 (West 1991); 38 C.F.R. § 3.665 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
March 1994 RO decision; the November 1994 statement of the 
case; a November 2001 VCAA letter; and the June 2002 
supplemental statement of the case, of the reasons and bases 
for the denial of his claim.  The Board concludes that the 
discussions in the RO decision, statement of the case, VCAA 
letter, and supplemental statement of the case, informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the Board remanded the claim in September 2001 for, in 
pertinent part, the veteran to be afforded consideration 
pursuant to VCAA.  Thereafter, he was issued a letter in 
November 2001 pertaining to VCAA.  The record reflects the 
pertinent information regarding the veteran's dependency 
status and his periods of incarceration.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, the RO did have the benefit of the 
explicit provisions of the VCAA and VA's duties have been 
fulfilled.  The Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran.  Therefore, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  For the reasons previously 
set forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

In a September 1969 rating decision, service connection was 
granted for duodenal ulcer, rated as 10 percent disabling, 
and for pulmonary sarcoidosis, inactive, rated as non-
compensable.  

In a December 1972 rating decision, the veteran's disability 
rating for his duodenal ulcer was increased to 20 percent.  
Thereafter, the veteran verified that he was married and had 
one dependent child, born in September 1967  

In a September 1977 rating decision, the veteran's disability 
rating for his duodenal ulcer was increased to 40 percent 
effective April 1977.  In a November 1978 rating decision, 
that disability rating was reduced back to 20 percent 
effective August 1978.

In December 1978, the veteran verified that he was married 
and had three children who were born in September 1967, May 
1973, and November 1977.

In March 1979, the veteran was notified that his disability 
compensation award had been amended to reflect his 
dependents.  He was informed that he would receive additional 
benefits for his dependent children until each reached the 
age of 18, respectively.  Apparently, this letter was in 
error as the veteran was erroneously being paid at the 40 
percent rate as opposed to the 20 percent rate as his 
disability rate had recently been reduced.  Veterans 
receiving 20 percent disability ratings were not eligible for 
additional benefits for dependents while veteran's receiving 
40 percent disability ratings were so eligible, as discussed 
below.  This erroneous action was corrected and the veteran 
was not awarded additional benefits for his dependents.  

According to a December 1980 Report of Contact, the veteran 
was incarcerated and had been incarcerated since November 
1978.  Later information shows that the date was actually 
November 1979.  It was noted that information was requested 
in order to reduce the veteran's compensation, if necessary.  
According to a January 1981 Report of Contact, the veteran 
was scheduled to be released sometime in November 1981.  
According to a subsequent Report of Contact, the veteran was 
scheduled to be released around January 1981.  Later 
information shows that the veteran was actually released in 
July 1981.

In July 1984, the veteran's spouse indicated that she was 
divorced from the veteran and was seeking an apportionment of 
his VA disability compensation benefits on behalf of their 
children.  

In September 1984, the correctional institute where the 
veteran was incarcerated informed VA that the veteran had 
been paroled.  

In a May 1985 Special Apportionment Decision, the RO denied 
the veteran's former spouse an apportionment of benefits for 
his dependents on the basis that his rate of compensation (20 
percent) was so small that an apportionment was not 
warranted.  It was noted that the veteran was not receiving 
additional benefits for his dependents.  

In November 1991, the Illinois Department of Corrections 
verified that the veteran was incarcerated from June 1985 
until August 1986.  

In July 1992, the veteran informed VA that he had been 
incarcerated under an alias name and had been released in 
September 1991.  Later information shows that he was 
incarcerated from November 1987 to September 1991.

In a May 1992 rating decision, an increased rating was denied 
for duodenal ulcer and pulmonary sarcoidosis.  

In an August 1992 letter, the veteran was informed of the 
rate of his disability pension benefits from March 1983 
onward.  It was noted that he did not receive benefits from 
May 1985 until September 1991.  This was due to his most 
recent incarceration.  

In a September 1992 letter, the veteran was more extensively 
informed regarding the rate of his disability pension 
benefits from March 1983 onward.  This letter informed him 
that from his 61st day of incarceration, his 20 percent 
disability rating was reduced to 10 percent.  This rate was 
continued until he was released from incarceration when the 
20 percent was restored in September 1991.  

In October 1992, the veteran indicated that he was seeking 
restoration of his reduced benefits to be given to his 
dependents.  

In July 1993, the RO informed the veteran of the reduction in 
his benefits per his dates of incarceration based on new 
information regarding incarceration dates.  Once again, the 
veteran was informed that from his 61st day of each 
incarceration, his 20 percent disability rating was reduced 
to 10 percent.  The veteran served three periods of 
incarceration: from August 1979 to July 1981; from June 1985 
to August 1986; and from November 1987 to September 1991.  

In a March 1994 determination letter, the RO informed the 
veteran that during his incarceration, he was informed that 
his dependents may have been entitled to an apportionment of 
his benefits.  An apportionment was requested and denied 
based upon the fact that the veteran was entitled to 
compensation at the rate of 20 percent and, therefore, the 
veteran's benefits were too small to apportion.  Based on the 
evidence of record regarding incarceration and release dates, 
action was taken to restore his VA benefits based upon his 
compensation entitlement.  The veteran disagreed with that 
determination.

In a December 1994 letter, the veteran was informed that the 
amount of compensation not payable to a veteran during 
incarceration may be apportioned to his dependents.  He was 
told that information in the claims file showed that he and 
his former wife were divorced in February 1977.  However, two 
of his children might be entitled to an apportionment of his 
benefits which were withheld during his incarceration.  
Further information was requested in that regard and the 
veteran was informed that the person who had custody of the 
children while he was incarcerated must make the claim for an 
apportionment of his benefits.  

In the November 1994 statement of the case, the veteran was 
informed that the veteran's combined disability rating of 40 
percent was effective from April 1977 and that rating was 
reduced to 20 percent effective August 1978.  The veteran was 
divorced from his former wife in February 1977 and was not 
entitled to additional benefits for her based on their 
marriage once they were divorced.  In addition, the law 
granting additional benefits for dependents of veteran's 
rated as 30 percent or greater was not effective until 
October 1, 1978 which was after his rating had been reduced 
to 20 percent.  For this reason, the veteran is not entitled 
to benefits for his two younger children.  Prior to that 
time, no request for an apportionment had been made.  



Analysis

First of all, the Board notes that the March 1994 RO 
determination is limited as to the matter of whether the 
veteran is entitled to increased compensation in the form of 
additional benefits for his dependents based upon his past 
entitlement during his periods of incarceration.  The 
determination letter did not address any other time periods. 

The veteran's arguments are twofold.  First, he contends that 
while he was incarcerated, he was not receiving additional 
benefits for his dependents in general and he should have 
been awarded such benefits.  Second, he contends that during 
his periods of incarceration, his disability compensation 
benefits were reduced to the 10 percent level and his 
dependents should have received apportioned benefits in the 
amount that his benefits were reduced by.  

With regard to the first argument, the Board notes that in 
September 1958, Congress amended the law to permit veterans 
with a disability of 50 percent or more to receive additional 
compensation benefits for a dependent spouse and children.  
Public Law 85-857, codified in 38 U.S.C. § 315.  Effective 
October 1, 1978, Public Law 95-479 amended the law to provide 
for payment of additional compensation benefits for 
dependents of a veteran whose service-connected disabilities 
were evaluated at least 30 percent disabling (rather than at 
least 50 percent disabling as provided under prior law).  
This amendment was codified in 38 U.S.C. § 315 (later 
reclassified as 38 U.S.C.A. § 1115).  Current law states that 
a veteran entitled to receive compensation for service-
connected disability, which is rated at not less than 30 
percent, shall be entitled to additional compensation for a 
dependent spouse and children.  38 U.S.C.A. §§ 1115, 1135.  
An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependency is received within one year from the 
date of notification of such rating.  38 U.S.C.A. § 5110(f) 
(West 1991).

The veteran was rated at 30 percent disabled or more for a 
short period of time.  He was rated as 40 percent disabled 
from April 1977 to August 1978.  However, during that period 
of time, the law required that the veteran be rated as at 
least 50 percent disabled for him to be eligible for 
additional benefits for his dependents.  As noted, effective 
October 1, 1978, the 50 percent requirement was reduced to 30 
percent.  However, by that time, the veteran's disability 
rating was only 20 percent and he was therefore not entitled 
to receive additional benefits for his dependents whether he 
was incarcerated or not.  

Therefore, the Board concludes that the veteran is not 
entitled to additional compensation benefits for his 
dependents during his periods of incarceration pursuant to 38 
U.S.C.A. §§ 1115, 1135.

With regard to the veteran's second argument, the relevant 
portions of 38 C.F.R. § 3.665 state that any person who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation or dependency and indemnity compensation in 
excess of the amount specified in paragraph (d) of this 
section beginning on the 61st day of incarceration.  For the 
purposes of this section the term compensation includes 
disability compensation under 38 U.S.C. § 1151.  The term 
dependency and indemnity compensation (DIC) includes death 
compensation payable under 38 U.S.C. §§ 1121 or 1141, death 
compensation and DIC payable under 38 U.S.C. § 1151, and any 
benefit payable under chapter 13 of title 38, United States 
Code. For purposes of this section, a felony is any offense 
punishable by death or imprisonment for a term exceeding one 
year, unless specifically categorized as a misdemeanor under 
the law of the prosecuting jurisdiction.  These provisions 
are applicable to a person serving a period of incarceration 
for conviction of a felony committed after October 7, 1980, 
or a person serving a period of incarceration after September 
30, 1980 (regardless of when the felony was committed) when 
the person was incarcerated on October 1, 1980; and an award 
of compensation or DIC is approved after September 30, 1980.  
38 C.F.R. § 3.665(a),(b),(c).

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned for the benefit of the veteran's 
spouse, child or children or dependent parents on the basis 
of individual need.  38 C.F.R. § 3.665(e)(1).  38 C.F.R. 
§ 3.665(e) states that all or part of the compensation not 
paid to an incarcerated veteran may be apportioned to the 
veteran's spouse, child or children and dependent parents on 
the basis of individual need.  An apportionment under 38 
C.F.R. § 3.665 shall be effective the date of reduction of 
payments made to the incarcerated person, subject to payments 
to the incarcerated person over the same period, if an 
informal claim is received within one year after notice to 
the incarcerated person, and any necessary evidence is 
received within one year from the date of request by VA.  38 
C.F.R. § 3.665 (f).  If there was no apportionment at the 
time of release from incarceration, or if the released person 
is reunited with all dependents for whom an apportionment was 
granted, the released person's award shall be resumed the 
date of release from incarceration if the VA receives notice 
of release within one year following release; otherwise, the 
award shall be resumed the date of receipt of notice of 
release. Payment to the [veteran] from the date of release to 
the date of the last payment to the apportionee shall be made 
at the rate which is the difference between the [veteran's] 
full rate and the sum of (i) the rate that was payable to the 
apportionee and (ii) the rate payable during incarceration.  
38 C.F.R. § 3.665(i)(1).  If there was an apportionment 
granted during incarceration and the released person is not 
reunited with all dependents for whom an apportionment was 
granted, the released person's award shall be resumed as 
stated in paragraph (i)(1) of this section except that when 
the released person's award is resumed it shall not include 
any additional amount payable by reason of a dependent not 
reunited with the released person.  The award to that 
dependent will then be reduced to the additional amount 
payable for the dependent.  38 C.F.R. § 3.665(i)(2).

With regard to the first period of incarceration which began 
at the end of August 1979 and lasted until the end of July 
1981, 38 C.F.R. § 3.665 is inapplicable because the felony 
leading to that incarceration was committed prior to 
October 1, 1980 and although the veteran was incarcerated on 
October 1, 1980, an award of compensation or DIC was not 
initially approved after September 30, 1980.  

As noted, in a May 1985 Special Apportionment Decision, the 
RO denied the veteran's former spouse an apportionment of 
benefits.  There was no appeal as to that decision and it 
became final 

With regard to the periods of incarceration which began in 
mid June 1985 and ended early August 1986, and began in 
November 1987 and ended in September 1991, neither the 
veteran's former wife who presumably had custody of the 
veteran's children while he was incarcerated nor any other 
person who may have had custody of his children has made a 
claim for an apportionment of the veteran's benefits.  
Although the veteran is now seeking entitlement to an 
apportionment to his dependents for the amount of 
compensation benefits of his which were reduced during 
periods of incarceration, he is not a proper claimant to make 
that claim.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
While the payment of an apportioned share of an incarcerated 
veteran's compensation benefits to the veteran's spouse is a 
benefit under the laws administered by the VA, it is the 
veteran's former spouse as his children's custodian or other 
person as the custodian, not the veteran, who is potentially 
eligible for such a benefit.  As the current appellant, the 
veteran, is not a proper claimant, entitlement to an 
apportionment of the veteran's compensation benefits to his 
former spouse and minor children during the period of the 
veteran's periods of incarceration, is not warranted.  38 
U.S.C.A. §§ 7104, 7108; 38 C.F.R. § 3.665.  As noted, the 
December 1994 letter specifically told the veteran that the 
person who had custody of the children while he was 
incarcerated must make the claim for an apportionment of his 
benefits.  

Accordingly, the Board concludes that the current appellant, 
the veteran, is not a proper claimant for an apportionment to 
his dependents of his VA compensation benefits during his 
periods of incarceration.




ORDER

Entitlement to additional compensation benefits on behalf of 
dependents is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

